--------------------------------------------------------------------------------

EXHIBIT 10.3(a)

 

NON-QUALIFIED STOCK OPTION AGREEMENT

PURSUANT TO

HABERSHAM BANCORP OUTSIDE DIRECTORS

STOCK OPTION PLAN

 

            THIS AGREEMENT is made as of the _____ day of _______________, 200__
(the “Grant Date”), by and between HABERSHAM BANCORP, a corporation organized
and existing under the laws of the State of Georgia (the “Company”) and
____________________________ (the “Optionee”),

 

W I T N E S S E T H:

 

            WHEREAS, the persons authorized to administer the Habersham Bancorp
Outside Directors Stock Option Plan (the “Plan Administrator”) has authorized
the grant to Optionee of a non-qualified stock option pursuant to the Habersham
Bancorp Outside Directors Stock Option Plan (the “Plan”) authorizing Optionee to
purchase shares of $1.00 par value common stock of the Company (the “Common
Stock”); and

 

            WHEREAS, the Company and Optionee wish to confirm the terms and
conditions of the option;

 

            NOW, THEREFORE, in consideration of the mutual covenants contained
herein, it is hereby agreed between the parties hereto as follows:

 

            1.         Grant of Option.  Subject to the terms, restrictions,
limitations and conditions stated herein and in the Plan, the Company hereby
grants to the Optionee a non-qualified stock option (the “Option”) to purchase,
all or any part of ________ shares of Common Stock, subject to adjustment as set
forth in Section 6 (the “Option Shares”). 

 

            2.         Term and Exercise of Option.  Subject to the provisions
of this Agreement:

 

                        (a)        Optionee shall have the right to exercise the
Option during the period commencing six (6) months from the Grant Date and
ending on the date five (5) years after the Grant Date, with respect to all or
any part of the Option Shares. 

 

                        (b)        The Option may be exercised with respect to
all or any portion of the Option Shares at any time during the term of this
Option by the delivery to the Company, at its principal place of business, of
(i) a written notice of exercise in substantially the form attached hereto as
Exhibit 1, specifying the number of Option Shares being exercised and signed by
the person exercising the Option; and (ii) payment to the Company of the
Exercise Price, defined in Section 3 below, multiplied by the number of Option
Shares being purchased (the “Purchase Price”) in cash or by certified check. 
Upon acceptance of such notice and receipt of payment in full of the Purchase
Price, the Company shall cause to be issued a certificate representing the
shares of Common Stock purchased.

 

--------------------------------------------------------------------------------



 

                        (c)        The Optionee (or his transferee as permitted
pursuant to Section 5 below) shall have no rights as a stockholder with respect
to any Option Shares until the certificates reflecting the Common Stock accruing
to the Optionee upon exercise of the Option are issued to the Optionee (or his
transferee).  The Company shall make no adjustment for any dividends (ordinary
or extraordinary, whether in cash, securities or other property) or
distribu­tions or other rights on or with respect to shares of Common Stock
purchased pursuant to the Option for which the record date is prior to the date
of exercise thereof, except as the Plan or this Agreement otherwise provides.

 

            3.         Exercise Price.  The Optionee must pay to the Company
$______ per share, subject to adjustment as set forth in Section 6 (the
“Exercise Price”), for the Option Shares acquired pursuant to the exercise of
this Option.

 

            4.         Termination of Option. 

 

                        (a)        The Option shall terminate on the date the
Optionee ceases to be a member of the Board of Directors of the Company, a
parent or subsidiary, unless Optionee ceases to be a director of the Company, a
subsidiary or parent because of Optionee’s death.

 

                        (b)        If Optionee ceases to be a director of the
Company, a subsidiary or parent because of Optionee’s death, the Option shall
terminate on the expiration of one (1) year following Optionee’s death or, if
earlier, the fifth anniversary of the Grant Date.

 

            Upon the expiration of the Option period, this Option and all
unexercised rights granted to Optionee hereunder shall terminate, and thereafter
be null and void.

 

            5.         Restriction on Transfer of Option.  The Option evidenced
hereby is nontransferable other than by will or the laws of descent and
distribution, and, shall be exercisable during the lifetime of the Optionee only
by the Optionee (or in the event of his disability, by his personal
representative) and after his death, only by his personal representative or any
person who has acquired the Option by bequest or inheritance from the Optionee.

 

            6.         Change in Capitalization.  In the event of
reorganization, recapitalization, stock split, reverse stock split, stock
dividend, combination of shares, merger, consolidation, acquisition of property
or stock, or similar capital adjustment or other change in the capital structure
of the Company (other than the creation of or an increase in authorized stock or
securities of any class of the Company, or the issuance of stock or securities
of any class of the Company or of securities convertible into such stock), an
appropriate adjustment shall be made by the Plan Administrator, in the number
and kind of shares as to which the Option, or the portion thereof then
unexercised, shall be or become exercisable, to the end that the Optionee’s
proportionate interest shall be maintained as before the occurrence of the
event.  The adjustment shall be made without change in the total price
applicable to the unexercised portion of the Option and with a corresponding
adjustment in the Exercise Price.  No fractional shares shall be issued or
optioned in making the adjustment.  All adjustments made by the Plan
Administrator under this Section shall be conclusive.  No adjustment shall be
made on account of the Company’s payment of cash dividends or with respect to
the issuance of shares of Common Stock for value.

 

--------------------------------------------------------------------------------



 

            A dissolution or liquidation of the Company shall cause the Option
to terminate as to any portion thereof not exercised as of the effective date of
the dissolution or liquidation.

 

            In the event of the approval by the stockholders of the Company of a
reorganization, merger or consolidation of the Company, with respect to which
the Company is not the surviving entity, or the sale of all or substantially all
of the assets of the Company, any outstanding but unexercised option shall be
cashed out on the basis of the greater of the excess of the fair market value of
a share of Common Stock over the Exercise Price, or, if applicable, the excess
of the price paid for a share of Common Stock in connection with such
transaction over the Exercise Price multiplied by the number of Option Shares as
to which the option remains unexercised immediately preceding the date of the
transaction.

 

            7.         Special Limitation on Exercise.  Notwithstanding anything
contained herein to the contrary, no purported exercise of the Option shall be
effective without the written approval of the Company, which may be withheld to
the extent that its exercise, either individually or in the aggregate together
with the exercise of other previously exercised stock options and/or offers and
sales pursuant to any prior or contemplated offering of securities, would, in
the sole and absolute judgment of the Company, require the filing of a
registration statement with the United States Securities and Exchange
Commission, or with the securities commission of any state.  The Company shall
avail itself of any exemptions from registration contained in applicable federal
and state securities laws which are reasonably available to the Company on terms
which, in its sole and absolute discretion, it deems reasonable and not unduly
burdensome or costly.  The Optionee shall deliver to the Company, prior to the
exercise of the Option, such information, representations and warranties as the
Company may reasonably request in order for the Company to be able to satisfy
itself that the Common Stock to be acquired pursuant to the exercise of the
Option is being acquired in accordance with the terms of an applicable exemption
from the securities registration requirements of applicable federal and state
securities laws.

 

            8.         Legend on Stock Certificates.  Certificates evidencing
Common Stock to be distributed pursuant to the Agreement and the Plan shall, to
the extent appropriate at the time, have noted conspicuously on the certificates
a legend to the following effect, which is intended to give all persons full
notice of the existence of the conditions, restrictions, rights and obligations
set forth in this Agreement:

 

                        (a)        That the securities evidenced by the
certificate were issued without registration under the Securities Act of 1933,
as amended (the “1933 Act”), or under the applicable laws of any state or states
(collectively referred to as the “State Acts”), in reliance upon certain
exemptive provisions of the 1933 Act or any applicable State Acts;

 

--------------------------------------------------------------------------------



 

                        (b)        That the securities cannot be sold or
transferred unless, in the opinion of counsel reasonably acceptable to the
Company, the sale or transfer would be:

 

                                       (1)        Pursuant to an effective
registration statement under the 1933 Act or pursuant to an available exemption
form registration; and

 

                                       (2)        A transaction which is exempt
under any applicable State Acts or pursuant to an effective registration
statement under or in a transaction which is otherwise in compliance with the
State Acts; and

 

                        (c)        That the securities evidenced by the
certificate were issued in accordance with the provisions of the Agreement and
the Plan and are subject to the provisions thereof and may not be sold or
transferred except in compliance with said provisions.

 

            9.         Governing Laws.  This Agreement shall be construed,
administered and enforced according to the laws of the State of Georgia;
provided, however, no option may be exercised except, in the reasonable judgment
of the Company, in compliance with exemptions under applicable state securities
laws of the state in which the Optionee resides, and/or any other applicable
securities laws.

 

            10.        Successors.  This Agreement shall be binding upon and
inure to the benefit of the heirs, legal representatives, successors and
permitted assigns of the parties.

 

            11.       Notice.  Except as otherwise specified herein, all notices
and other communications under this Agreement shall be in writing and shall be
deemed to have been given if personally delivered or if sent by registered or
certified United States mail, return receipt requested, postage prepaid,
addressed to the proposed recipient at the last known address of the recipient. 
Any party may designate any other address to which notices shall be sent by
giving notice of the address to the other parties in the same manner as provided
herein.

 

            12.       Severability.  In the event that any one or more of the
provisions or portion thereof contained in this Agreement shall for any reason
be held to be invalid, illegal or unenforceable in any respect, the same shall
not invalidate or otherwise affect any other provisions of this Agreement, and
this Agreement shall be construed as if the invalid, illegal or unenforceable
provision or portion thereof had never been contained herein.

 

            13.       Entire Agreement.  Subject to the terms and conditions of
the Plan, this Agreement expresses the entire understanding and agreement of the
parties.  This Agreement may be executed in two or more counterparts, each of
which shall be deemed an original but all of which shall constitute one and the
same instrument.

 

            14.       Violation.  Any transfer, pledge, sale, assignment, or
hypothecation of the Option or any portion thereof shall be a violation of the
terms of this Agreement and shall be void and without effect.

 

--------------------------------------------------------------------------------



 

            15.       Headings.  Paragraph headings used herein are for
convenience of reference only and shall not be considered in construing this
Agreement.

 

            16.      Specific Performance.  In the event of any actual or
threatened default in, or breach of, any of the terms, conditions and provisions
of this Agreement, the party or parties who are thereby aggrieved shall have the
right to specific performance and injunction in addition to any and all other
rights and remedies at law or in equity, and all such rights and remedies shall
be cumulative.

 

            17.      No Retention Rights Created.  Neither the establishment of
the Plan nor the grant of the Option hereunder shall be construed as giving the
Optionee the right to continued service upon the Board of Directors of the
Company, a subsidiary or parent.

 

 

            IN WITNESS WHEREOF, the parties have executed and sealed this
Agreement on the day and year first set forth above.


 

       
HABERSHAM BANCORP
                          By:
 
                Title:
 
ATTEST:                                     Title:
 
               
[CORPORATE SEAL]
                       
OPTIONEE
                 
(SEAL)




  

--------------------------------------------------------------------------------

